SETTLEMENT AGREEMENT AND GENERAL RELEASE


THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE  (this “Agreement”) is made and
entered into as of February 25, 2009,  by and among The Blackhawk Fund, a Nevada
corporation (“BHWF”) and Angel Acquisition Corp. (f/k/a Palomar Enterprises,
Inc.), a Nevada corporation (“Angel”).  BHWF and Angel are collectively referred
to as the “Parties”.


RECITALS


A.  Conflict.   A series of disputes has arisen between BWHF and Angel regarding
that certain real estate located at 7227 Willet Circle, Carlsbad, California
92009 (the “Property”) and the rights and obligations of the Parties under that
certain Subordinated Secured Promissory Note dated April 24, 2008 in the
aggregate principal amount of $841,828 made by BHWF in favor of Angel (the
“Note”) which Note was secured that certain Deed of Trust and Assignment of
Rents among BHWF, Angel and Philip E. Koehnke, as trustee (the “Deed of Trust”).
 
B.  Purpose.   In order to avoid the possible costs, burdens or distractions of
litigation, the Parties now desire, and through the execution of this Agreement,
intend to dispose of and resolve fully and completely any and all disputes,
claims, issues and differences between them, including, but not limited to, any
and all actual or implied claims, demands or causes of action asserted by the
Parties or which could have been asserted by or against the Parties in any
action or proceeding in any legal, administrative or other forum whatsoever.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
 
Section 1.  Quitclaim Deed. Concurrently with the execution of this Agreement,
BHWF shall transfer the property to Angel pursuant to a Quitclaim Deed (the
“Quitclaim Deed”), a copy of which is attached hereto as Exhibit A.
 
Section 2.  Termination of Note and Deed of Trust.  The Parties agree that all
of the provisions contained in the Note [and Deed of Trust] shall be terminated
and of no further force and effect.  In addition, each Party hereby waives any
and all right to any claims or damages previously incurred under the Note or
Deed of Trust.  Further, Angel agrees that concurrently with the execution of
this Agreement that is shall deliver the original executed copy of the Note to
BHWF.
 
Section 3.  Release, Termination, and Waiver.
 
3.1 BHWF, on behalf of itself and each of its agents, attorneys, insurers,
heirs, assigns, beneficiaries, executors, trustees, conservators,
representatives, predecessors-in-interest, successors-in-interest, and
whomsoever may claim by, under or through them, and all persons acting by,
through, under or in concert with any of them (the “BHWF Releasing Parties”),
hereby irrevocably and unconditionally forever release, remise, acquit and
discharge Angel and all of her present, former or future agents,
representatives, employees, independent contractors, directors, shareholders,
officers, attorneys, insurers, subsidiaries, divisions, parents, assigns,
affiliates, predecessors and successors from and against any and all debts,
obligations, losses, costs, promises, covenants, agreements, contracts,
endorsements, bonds, controversies, suits, actions, causes of action,
misrepresentations, defamatory statements, tortious conduct, acts or omissions,
rights, obligations, liabilities, judgments, damages, expenses, claims,
counterclaims, cross-claims, or demands, in law or equity, asserted or
unasserted, express or implied, foreseen or unforeseen, real or imaginary,
alleged or actual, suspected or unsuspected, known or unknown, liquidated or
non-liquidated, of any kind or nature or description whatsoever, arising from
the beginning of the world through the date of this Agreement which each of the
BHWF Releasing Parties ever had, presently have, may have, or claim or assert to
have, or hereafter have, may have, or claim or assert to have, against Angel
(the “BHWF Released Claims”).
 
1

--------------------------------------------------------------------------------




3.2 Angel, on behalf of herself and each of her agents, attorneys, insurers,
heirs, assigns, beneficiaries, executors, trustees, conservators,
representatives, predecessors-in-interest, successors-in-interest, and
whomsoever may claim by, under or through her, and all persons acting by,
through, under or in concert with any of them (the “Angel Releasing Parties”),
hereby irrevocably and unconditionally forever release, remise, acquit and
discharge BHWF and all of its present, former, or future agents,
representatives, employees, independent contractors, directors, shareholders,
officers, attorneys, insurers, subsidiaries, divisions, parents, assigns,
affiliates, predecessors and successors, from and against any and all debts,
obligations, losses, costs, promises, covenants, agreements, contracts,
endorsements, bonds, controversies, suits, actions, causes of action,
misrepresentations, defamatory statements, tortious conduct, acts or omissions,
rights, obligations, liabilities, judgments, damages, expenses, claims,
counterclaims, cross-claims, or demands, in law or equity, asserted or
unasserted, express or implied, foreseen or unforeseen, real or imaginary,
alleged or actual, suspected or unsuspected, known or unknown, liquidated or
non-liquidated, of any kind or nature or description whatsoever, arising from
the beginning of the world through the date of this Agreement which the Angel
Releasing Parties ever had, presently have, may have, or claim or assert to
have, or hereafter have, may have, or claim or assert to have, against BHWF,
including without limitation any claims under the Note or Deed of Trust (the
“Angel Released Claims”).


3.3 The Parties acknowledge and understand that hereafter they may discover or
appreciate claims, facts, issues or concerns in addition to or different from
those that they now know or believe to exist with respect to the subject matter
of this Agreement that, if known or suspected at the time of execution of this
Agreement, might have materially affected the settlement embodied herein.  The
Parties nevertheless agree that the general releases and waivers described in
Paragraphs 3.1 and 3.2 above apply to any such additional or different claims,
facts, issues or concerns.  The Parties acknowledge that this release is
intended to be very broad and is a critical element of the Parties’ settlement.


3.4 It is the intention of the Parties that the foregoing general releases shall
be effective for use as a protective bar to all BHWF Released Claims and Angel
Released Claims.  In furtherance, and not in limitation of such intention, the
general release provided for herein shall be, and shall remain in effect, as a
full and complete release, notwithstanding the later discovery or existence of
any additional or different facts or claims, without limitation.
 
2

--------------------------------------------------------------------------------




3.5 The Parties expressly acknowledge that they have been advised by their
respective attorneys and are familiar with and understand the provisions of
California Civil Code Section 1542, which provides as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


Party Initials:


BHWF: _______                                                      Angel:
_______


3.6   The Parties hereby voluntarily and expressly waive and relinquish each and
every right or benefit which they may have under California Civil Code Section
1542 to the full extent that they may lawfully waive such rights.  The Parties
acknowledge that they may hereafter discover facts in addition to or different
from those which they presently know or believe to be true regarding the subject
matter of the dispute and the other matters herein released, but agree that they
have taken that possibility into account and that it is their intention hereby
to fully, finally and forever settle and release the matters, disputes and
differences, now known or unknown, suspected or unsuspected, arising out of or
in any way relating to the matters released pursuant to this Agreement.


3.7 The Parties hereto acknowledge that they expressly understand that this
Agreement and the settlement it represents (a) is entered into solely for the
purpose of avoiding any possible future expenses, burdens or distractions of
litigation and (b) in no way constitutes an admission by any party hereto of any
liability of any kind to any other party or of any wrongdoing on the part of
either Party.  In this connection, the Parties specifically deny any liability
in connection with any claims which have been made or could have been made, or
which are the subject matter of, or arise from, or are connected directly or
indirectly with or related in any way to the rights, duties and obligations by,
between, and among the parties, including, but not limited to, any violation of
any federal or state law (whether statutory or common law), rule or regulation,
and the Parties deny that a violation of any such law, rule or regulation has
ever occurred.


Section 4.  Miscellaneous.


4.1 Representations and Warranties.  Each Party represents and warrants that
each is the sole owner of all claims, rights, demands, and causes of action that
each is relinquishing by executing this Agreement and that no other persons or
entities have any interest in such claims, rights, demands or causes of action.
 
3

--------------------------------------------------------------------------------




4.2 Representation by Counsel.  The Parties acknowledge that they are executing
and delivering this Agreement with full knowledge of any and all rights which
they may have with respect to the claims and causes of action herein settled and
released. The Parties acknowledge that they are represented by and have
consulted with attorneys of their own choosing to the extent desired before
executing and delivering this Agreement in order to review this document and the
claims and causes of action being settled and released hereby and thereby, and
that they have had a reasonable and sufficient opportunity to do so.


4.3 Binding Effect of Agreement.  This Agreement shall inure to the benefit of
the Parties and shall be binding upon the Parties, and their respective heirs,
administrators, executors, representatives, attorneys, agents, predecessors in
interest (if any), successors, affiliates, assigns and beneficiaries.


4.4 Expenses and Fees.  Each Party shall bear its own attorneys’ fees, costs and
expenses, and consultants, advisors and experts’ fees, costs and expenses,
arising or relating to the negotiation, execution, and delivery of this
Agreement.  The Parties expressly agree to waive all statutory, contractual,
and/or common law rights to recover any attorney’s fees, costs and expenses, and
consultants, advisors and experts’ fees, costs and expenses, arising or relating
to the negotiation, execution, and delivery of this Agreement.


4.5 Governing Law.  The Parties agree that the validity, effect and construction
of this Agreement as well as any rights, duties and obligations thereunder, and
any disputes concerning any of the provisions of this Agreement or over the
negotiation or execution thereof, shall be interpreted under, governed by and
construed in accordance with the laws of the State of California without regard
to conflict of law provisions.


4.6 Dispute Resolution.  Any dispute between any of the Parties concerning any
of the provisions of this Agreement or the rights, duties and obligations
hereunder shall be exclusively resolved in an action or proceeding brought
against in the state or federal courts of the State of California, County of
Orange and each of the parties hereby consents to the exclusive jurisdiction of
such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.  The parties hereto
each waive any claim that such jurisdiction is not a convenient forum for any
such action; provided, however, that each party reserves the right to seek to
remove the action or proceeding from the state court to the federal court in
such jurisdiction or vice versa.  The prevailing party in any proceeding
instituted to resolve any dispute between any of the Parties arising out of or
relating to this Agreement shall be entitled, in addition to any award rendered,
to all reasonable attorneys’ fees, costs and expenses incurred in connection
with any such proceeding.


4.7 Additional Documents.  The Parties and their counsel agree to execute all
further and additional documents and to take such other acts necessary under the
circumstances to accomplish the purposes set forth in this Agreement.


4.8 Entire Agreement; Amendments.  This Agreement and the exhibits hereto and
thereto and the documents referenced herein and therein, respectively,
constitute the entire understanding and agreement of the Parties with respect to
the subject matter hereof and thereof and supersede all prior and
contemporaneous agreements or understandings, inducements or conditions, express
or implied, written or oral, between the parties with respect hereto and
thereto.  This Agreement may be amended, altered, modified or waived, in whole
or in part, only in a writing executed by all the Parties to this
Agreement.  This Agreement may not be amended, altered, modified or waived, in
whole or in part, orally.
 
4

--------------------------------------------------------------------------------




4.9 Severability.  In the event that any one or more of the provisions contained
in this Agreement shall, for any reason, be declared in a legal forum to be
invalid, illegal, ineffective or unenforceable in any respect, such invalidity,
illegality, ineffectiveness or unenforceability shall not affect any other
provision of this Agreement, which Agreement shall remain in full force and
effect, valid and binding upon the Parties, and each of the provisions of this
Agreement shall be enforceable independently of any other provision of this
Agreement and independently of any other claim or cause of action.


4.10 Execution in Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be considered to be an original or total copy
of the Agreement. The Agreement shall become effective only upon its execution
by all Parties hereto.  A facsimile copy of said signatures of all of the
Parties will be sufficient to make this Agreement binding on all Parties.


4.11 Non-Waiver.  The failure of any Party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that Party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.


4.12 Titles.  The titles of the Sections of this Agreement are inserted for
convenience only and shall not affect the meaning or construction of any of the
terms of this Agreement.


4.13 Acknowledgment.  The Parties acknowledge that they have read this Agreement
and that they fully know, understand, and appreciate its contents and that they
have executed the same and make the settlement and release provided for herein
voluntarily and of their own free will.
 
5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have each
executed this Agreement as of the date first set forth above.
 

BHWF:          THE BLACKHAWK FUND          
 
By:
      Name: Frank Marshik     Title: President          

 

Angel:              ANGEL ACQUISITION CORP.          
 
By:
      Name:     Title:          

 
6

--------------------------------------------------------------------------------

